Exhibit 99.1 FOR IMMEDIATE RELEASE TETRA TECHNOLOGIES, INC. ANNOUNCES ESTIMATED FOURTH QUARTER 2010 RESULTS AND 2 February 11, 2011 (The Woodlands, Texas), TETRA Technologies, Inc. (TETRA or the Company) (NYSE:TTI) today announced estimated fourth quarter 2010 earnings and earnings guidance for 2011. As a result of significant year-end asset impairments and other charges, many of which were enumerated in the January 25, 2011 press release, TETRA expects to report a fourth quarter 2010 pretax loss ranging from approximately $100 to $105 million. In addition, the Company estimates that 2011 earnings will be within a range of $0.55 to $0.75 per fully diluted share, before discontinued operations. Stuart M. Brightman, President and Chief Executive Officer, stated, “We have not completed our normal year-end audit and, as a result, we are unable to provide final fourth quarter 2010 results at this time. All fourth quarter 2010 amounts referenced in this press release are estimates. We anticipate that audited results will be released on February 25, 2011. Estimated results for the fourth quarter of 2010 reflect pretax charges totaling approximately $109 million, including the following: · oil and gas property impairments and other charges totaling approximately $80 million primarily related to Maritech’s increase in asset retirement obligations; · the impairment of the Offshore Services segment’s dive support vessel ‘Epic Diver’ and other equipment totaling approximately $17 million; and · the approximately $7 million impairment of the Fluids Division’s Lake Charles, Louisiana calcium chloride manufacturing facility. “Excluding the above charges, our estimated fourth quarter 2010 results reflect favorable trends in our Fluids, Maritech, Production Testing and Compressco businesses, and a weak fourth quarter for our Offshore Services segment. The Fluids Division’s improvement in the recent quarter as compared to the third quarter of 2010 is attributable to several fluids projects that were completed in the Gulf of Mexico, continuing strength in the onshore fluids market and an improvement in production rates at our El Dorado, Arkansas calcium chloride plant. Production process enhancements at the El Dorado plant resulted in this increased production, which has continued into the first quarter of 2011. Our domestic calcium chloride business also experienced improvement during the fourth quarter of 2010. “Our Offshore Services segment had an operating loss in the fourth quarter of 2010, excluding the impact of the impairments. We believe that this unfavorable performance reflects a continuation of the competitive market conditions in the Gulf of Mexico we noted earlier in 2010. In addition, our customers have not yet begun the anticipated decommissioning work that we believe will result from NTL No. 2010 G-05, the ‘Idle Iron’ regulations. Although we do not expect a significant improvement in the first quarter of 2011, expected seasonally favorable weather in the Gulf of Mexico and the resumption of a more typical market environment in addition to incremental activity generated by the ‘Idle Iron’ regulations, should result in a much improved second quarter. “Maritech’s estimated fourth quarter 2010 results were significantly impacted by approximately $80 million of pretax property impairments and other charges. While we expect the ‘Idle Iron’ regulations to benefit our Offshore Services segment, the expected increase in demand for abandonment and decommissioning services as well as the acceleration of the timeline on which we had planned to decommission certain properties, both of which were precipitated by the regulations, were significant factors in the reevaluation of Maritech’s asset retirement obligations. In addition, our long-term strategy of focusing Maritech’s capital investments on our core productive properties led to reserve impairments on certain non-core properties. Excluding the aggregate impact of these charges and impairments, Maritech’s estimated adjusted pretax income for the fourth quarter of 2010 represents a large sequential improvement versus the prior quarter, reflecting the impact of additional production from our Timbalier Bay properties. We are optimistic that this positive trend will continue into 2011. “The Production Testing segment’s estimated fourth quarter 2010 results compare favorably to third quarter 2010 results. This sequential improvement was driven by continued strength in our domestic testing business, steady results in Mexico and continued growth in other international areas. “Compressco experienced a slightly improving domestic market during the fourth quarter, although it continues to face operating challenges in Mexico. Overall, there was an improvement in sequential adjusted results versus the prior quarter. Compressco also continued to focus on growth in other international areas. “Our 2010 year-end net debt position was $239.7 million (net debt is a non-GAAP financial measure that is reconciled to the nearest GAAP financial measure in the accompanying table). We reduced net debt by a total of $37.1 million during the period from December 31, 2009 through December 31, 2010, on the strength of our cash flow. Given the challenging market conditions we experienced during 2010, this level of debt reduction is a very encouraging accomplishment.” 2011 Earnings Guidance TETRA has based the following 2011 earnings guidance on certain market assumptions, including: a normal amount of weather-related downtime for its Gulf of Mexico operations; an average Gulf Of Mexico rig count of 27; an average US rig count of 1,729; an average international rig count of 1,120; an average unhedged oil price of $90.00/barrel; and an average unhedged gas price of $4.40/MCF. 2 Divisional Estimates (continuing operations) (in millions) Profit Before Revenues Tax (PBT) Cash CapEx(1) DD&A(2) Fluids Division $
